Citation Nr: 0920656	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at the RO and testified at a 
videoconference hearing before the undersigned in March 2009.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

In a June 2005 statement, it appears that the Veteran is 
raising a claim of service connection for skin cancer of the 
face, arms and neck.  This claim is hereby REFERRED to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  First, 
at the time of his hearing in March 2009, the Veteran 
testified that a doctor, Dr. Barnett, from the Temple VA 
removed a cyst from his cheek in about 1968, just after his 
service discharge.  Another statement in the record indicates 
that the surgery performed by Dr. Barnett might have been in 
the early 1970s.  While the RO attempted to obtain VA records 
dated back to 1968, and in February 2007 even made a formal 
finding on the unavailability of treatment records for the 
period from 1968 to April 2004, it is unknown whether or not 
a search for the records in archives was made, with a 
negative response therefrom, as requested.  

The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of these records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

Second, the Veteran must be afforded a VA examination, in 
accordance with 38 C.F.R. § 3.159(c)(4).  The Veteran's 
induction report of medical history, dated in October 1966, 
documents that he denied having or ever had "boils."  His 
separation report of medical history, dated in September 
1968, notes that at this time he acknowledged having had 
"boils," although clinical evaluation of the skin and 
lymphatics was normal at this time.  At his Board hearing, 
the Veteran testified to having problems with his skin 
shortly after his discharge from service, which has persisted 
ever since.  On a VA Agent Orange examination in April 2005, 
he was diagnosed with acne and referred for a dermatological 
consultation.  A May 2005 VA dermatology consultation note 
documents nodulo-cystic facial acne since the early 1970s.  
Examination at this time showed marked nodular and cystic 
facial acne with inflammatory lesions, scarring and 
comedones.  This note documents the physician's statement 
that "[t]his is certainly consistent with chloracne."  A 
July 2005 plastic surgery consultation note reflects 
evaluation for severe nodulacystic acne of possible Agent 
Orange exposure.  This evidence suggests that the Veteran may 
have a skin disorder, including chloracne, related to 
service, particularly his presumed exposure to herbicides.  

In light of the foregoing, in order to give the Veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any of the Veteran's records dated 
for the period from September 1968 to 
April 2004, relevant to skin disorder 
complaints, diagnosis, and treatment, from 
the Temple VA Medical Center.  A search 
for the records in archives, if necessary, 
must be accomplished, and a written 
negative response should be documented in 
the record if the search results in no 
available records.  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed skin disorder, including any 
diagnosed chloracne.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

Based upon the examination and review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that his claimed 
skin disorder, including chloracne, is 
attributable to his period of service from 
October 1966 to September 1968, 
particularly his presumed exposure to 
herbicides from October 1967 to September 
1968.  Complete rationale for any opinion 
expressed must be provided.  If it is 
determined that the requested opinion 
cannot be provided without resort to mere 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  After the development requested above 
has been completed, review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



